Exhibit 10.3

 

 

VERASTEM, INC.

Restricted Stock Unit Agreement

Inducement Award

 

NOTICE OF GRANT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Verastem, Inc. (the “Company”), a Delaware corporation,
and the Participant.

 

I. Agreement Date

 

Date:

 

[  ]

 

 

II. Participant Information

 

Participant:

 

[  ]

 

Participant Address:

 

[  ]

 

 

III. Grant Information

 

Grant Date:

 

[  ]

 

Restricted Stock Units:

[  ] 

 

 

IV. Vesting

 

Up to [  ]% of the Participant’s Restricted Stock Units shall vest on [  ],
provided that the Participant continues to serve as an employee, consultant
and/or director of the Company on each such vesting date.

 

This Agreement includes this Notice of Grant and the following General Terms and
Conditions (attached as Exhibit A), which are expressly incorporated by
reference in their entirety herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

VERASTEM, INC.

 

PARTICIPANT

 

By:

 

 

 

 

 

 

 

Name:

[  ]

 

Name: [  ]

 

Title:

[  ]

 

 







Exhibit 10.3

Restricted Stock Unit Agreement

EXHIBIT A

GENERAL TERMS AND CONDITIONS

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of RSUs; Condition of Grant. This Agreement evidences an inducement
award granted by the Company to the Participant, of an award of Restricted Stock
Units (the “RSUs”), representing an award of the number of RSUs (the “Share
Number”) set forth in the Notice of Grant that forms part of this Agreement (the
“Notice of Grant”). The RSUs entitle the Participant to receive, upon and
subject to the vesting of the RSUs (as described in Section 3 below), one share
of common stock, $0.0001 par value per share, of the Company (the “Common
Stock”) for each RSU that vests. The shares of Common Stock that are issuable
upon vesting of the RSUs are referred to in this Agreement as the “Shares.” The
RSUs are granted to the Participant in connection with the Participant’s
entering into employment with the Company and is regarded by the parties as an
inducement material to the Participant’s entering into employment within the
meaning of Nasdaq Listing Rule 5635(c)(4).

2. Relationship to and Incorporation of the 2012 Incentive Plan.  

The RSUs shall be subject to and governed by, and shall be construed and
administered in accordance with, the terms and conditions of the Company’s 2012
Incentive Plan, as amended from time to time (the “Plan”), which terms and
conditions are incorporated herein by reference, except for those terms and
conditions contained in Sections 3(c), 4(a), 4(b), 5, 6, 7(c) and 8 of the Plan
and any amendments to such sections of the Plan. Notwithstanding the foregoing,
the RSUs are not awarded under the Plan and the grant of the RSUs and issuance
of any Shares pursuant to settlement of the RSUs shall not reduce the number of
shares of Common Stock available for issuance under awards pursuant to the Plan.
Capitalized terms in this Agreement have the meanings specified in the Plan,
unless a different meaning is specified in this Agreement.

By accepting all or any part of the RSUs, the Participant agrees to be bound by
the terms and conditions set forth in this Agreement and incorporated herein by
reference to the Plan, a copy of which has been furnished to the Participant.

3.



Vesting of the RSUs; Issuance of Shares.

a. Vesting of the RSUs. Subject to the other provisions of this Section 3, the
RSUs shall vest in accordance with the vesting schedule set forth in the Notice
of Grant (the “Vesting Schedule”). Any fractional RSU resulting from the
application of the percentages in the Vesting Schedule shall be rounded down to
the nearest whole number of RSUs. Within thirty days of each vesting date shown
in the Vesting Schedule (the “Vesting Dates”), the Company will issue to the
Participant, in certificated or uncertificated form, such number of Shares as is
equal to the number of RSUs that vested on such Vesting Date and shall deliver
such Shares to the Participant, or to the broker designated by the Participant. 

b. Termination of Relationship with the Company. Except to the extent
specifically otherwise provided herein, in the Plan or in another agreement
between the Company and the Participant, if the Participant ceases to be an
Eligible Participant for any reason, all RSUs that have not





Exhibit 10.3

vested pursuant to Section 3(a) shall be automatically forfeited as of such
termination. For purposes of this agreement, an “Eligible Participant” is an
employee, officer or director of, or consultant or advisor to, the Company or
any other entity the employees, officers, directors, consultants, or advisors of
which are eligible to receive RSU grants under the Plan (an “Eligible
Participant”). 

4.



Change of Control.

Notwithstanding anything to the contrary in this Agreement, in the event of a
Change of Control, all RSUs outstanding and unvested immediately prior to such
Change of Control will become fully vested immediately prior to (and subject to
the consummation of) such Change of Control.

For purposes of this Agreement, “Change of Control” shall mean (i) the
acquisition of beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) of securities of the Company representing a
majority or more of the combined voting power of the Company’s then outstanding
securities, other than an acquisition of securities for investment purposes
pursuant to a bona fide financing of the Company; (ii) a merger or consolidation
of the Company with any other corporation in which the holders of the voting
securities of the Company prior to the merger or consolidation do not own more
than 50% of the total voting securities of the surviving corporation; or (iii)
the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition of assets to an affiliate of
the Company or a holder of securities of the Company.

5. Dividends. The RSUs shall have no rights with respect to dividends declared
by the Company with respect to its capital stock, provided that the foregoing
shall not prohibit or otherwise limit the adjustment of the terms of this
Agreement in accordance with Section 9 of the Plan.

6.



Withholding Taxes.

a. Acknowledgments; No Section 83(b) Election. The Participant acknowledges that
he or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the grant of the RSUs and the Shares upon vesting
thereof and the Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the RSUs or Shares. The Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s tax liability that may arise in connection with the
acquisition, vesting and/or disposition of the RSUs and the Shares underlying
the RSUs. The Participant acknowledges that no election under Section 83(b) of
the Internal Revenue Code, as amended, is available with respect to the issuance
of the RSUs and the Shares underlying the RSUs.

b. Withholding. As a condition to the granting of the RSUs and the vesting
thereof, the Participant acknowledges and agrees that he or she is responsible
for the payment of income and employment taxes (and any other taxes required to
be withheld) payable in connection with the grant or vesting of, or otherwise in
connection with, the RSUs. Accordingly, the Participant agrees to remit to the
Company or any applicable subsidiary an amount sufficient to pay such taxes.
Such payment shall be made to the Company or the applicable subsidiary of the
Company in a form that is reasonably acceptable to the Company, as the Company
may determine in its discretion. The Company in its discretion may permit such
payment to be made by “net settlement” through which the Company retains and
withholds from delivery at the time of vesting that number of shares of Common
Stock having a fair market value sufficient to satisfy the applicable tax
withholding requirements (but not in excess of the maximum withholding amount
consistent with the award being subject to equity accounting treatment under the
applicable accounting rules). Alternatively, the Company may require the
Participant to





Exhibit 10.3

provide a designated broker with irrevocable instructions directing the
designated broker to, on the date of the designated broker’s receipt of any
shares of Common Stock in accordance with Section 3, sell in accordance with
ordinary principles of best execution that number of such shares of Common Stock
as is necessary to yield net proceeds to the Participant equal to the amount of
withholding taxes with respect to the income recognized by the Participant as a
result of the vesting of the RSUs (but not in excess of the maximum withholding
amount consistent with the award being subject to equity accounting treatment
under the applicable accounting rules) and remit such proceeds to the Company in
satisfaction of such tax withholding obligations of the Company.

7. Transferability. The Participant shall not sell, assign, transfer, pledge,
hypothecate or otherwise encumber, by operation of law or otherwise, any RSUs,
or any interest therein, until such RSUs have vested and the Shares underlying
the RSUs have been issued.

8.



Miscellaneous.

a. No Rights to Employment. The Participant acknowledges and agrees that the
grant of the RSUs and their vesting pursuant to Section 3 do not constitute an
express or implied promise of continued employment for any period.

b. Section 409A. This Agreement is intended to comply with or be exempt from the
requirements of Section 409A and shall be construed consistently therewith. In
any event, the Company makes no representations or warranties and will have no
liability to the Participant or to any other person, if any of the provisions of
or payments under this Agreement are determined to constitute nonqualified
deferred compensation subject to Section 409A but that do not satisfy the
requirements of that Section.

c. Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties, and supersede all prior agreements and understandings,
relating to the subject matter of this Agreement; provided that any separate
employment or severance agreement between the Company and the Participant that
includes terms relating to the acceleration of vesting of equity awards shall
not be superseded by this Agreement. Other than as provided in Section 2 of this
Agreement, in the event of a conflict between the terms and provisions of the
Plan and the terms and provisions of this Agreement, the Plan terms and
provisions shall prevail.

d. Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware, without regard to
any applicable conflict of law principles.

e. Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.








